UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6363



FRED GOODINE, JR.,

                                           Petitioner - Appellant,

          versus

RICHARD S. LINDLER, Warden; T. TRAVIS MEDLOCK,
Attorney General of the State of South Caro-
lina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron McGowan Currie, District
Judge. (CA-92-804-3-22BC)

Submitted:   October 31, 1996              Decided:   April 9, 1997

Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Fred Goodine, Jr., Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders granting his

petition filed under 28 U.S.C. § 2254 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214, directing Respondent to fashion a remedy and

then approving the remedy. We have reviewed the record and the

district court's opinions and orders and find no reversible error.

     Respondents elected to treat Appellant as parole eligible on

a twenty year basis, which is consistent with the representations
made to Appellant at the time of his guilty plea. This is a

satisfactory remedy that gives Appellant the benefit of his plea

bargain. See O'Tuel v. Osborne, 706 F.2d 498 (4th Cir. 1983).
Accordingly, we affirm both orders on the reasoning of the district

court. Goodine v. Lindler, No. CA-92-804-3-22BC (D.S.C. Feb. 29 and

Apr. 1, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2